ON MOTION FOR REHEARING.
HAWKINS, JUDGE.
The State, through the Hon. District
Attorney of Harris County, has filed a motion for rehearing suggesting that the prosecution herein was under sub-section (r), Section 15 of the “Texas Liquor Control Act,” and not under sub-section (c) as indicated in our original opinion.
We have again examined the two sections referred to, and without setting them out here, are of opinion that the language employed in charging the alleged offense would seem inappropriate if the prosecution was under sub-section (r) of Section 15, but does follow the language found in sub-section (c), and would charge an offense under that section, but for the omission pointed our in our original opinion.
The State’s motion for rehearing is overruled.

Overruled.